DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Reissue Applications

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Although none of the claims being presented in the instant reissue application appear to be broadening in scope over the original patent, this application is nonetheless being so for the purpose of introducing future amendments, in light of Applicant’s Remarks filed with the instant application (see Remarks, filed 17 May 2018). Applicant is reminded that, in the event that broadening claims are introduced, oaths or declarations from all of the inventors (or substitutes), including the identifying of at least one broadened claim, will be required. Should no such oaths or declarations be presented during prosecution of the instant reissue application, then this application shall be treated as non-broadening for the purpose of any future continuations of the instant application that could potentially be filed under 35 U.S.C. 120.

In response to the previous office action, claims 1, 4-13, and 16-20 have been amended. Claims 1-23 have been examined.

In view of the new grounds of rejection, this office action is non-final.

Claim Objections

Claims 1 and 4-23 are objected to under 37 CFR 1.173 because of the following informalities:
All markings should be relative to the original patent claims, not to the previous version of the claims in this proceeding.

Claims that did not appear in the original patent (i.e. claims 14-23) should be underlined in their entirety and be identified as “(New).”
Claims 1, 9, and 13 are also objected to because it appears to redundantly recite the step “decrypting the respective category key using the respective domain mater key” and “the respective category key being decrypted using the respective domain master key” in lines 16-17 and 19-20, 18-19 and 21-22, and 17-18 and 20-21, respectively.
Claim 17 is objected to because it is improperly marked as “(Previously Presented),” although it has been amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 13-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,346,170 to Asano et al. (hereinafter Asano) in view .
Regarding claim 1, Asano discloses a method (see abstract) comprising: controlling access to encrypted data files (see column 17, lines 20-23), stored at a memory of a device (may be memory fixedly disposed in a device, see column 19, lines 8-17), the encrypted data files (encrypted via content keys) categorized according to a plurality of categories (see figure 23 and column 32, line 4 to column 33, line 26), each encrypted data file encrypted using one or more respective file encryption keys content keys, each respective file encryption key in a category encrypted using a respective category key respective to the category (see column 22, lines 40-51), the respective category key encrypted using a respective domain master key respective to the category, the respective domain master key available using a system master key (a root key, see column 20, lines 27-60 and figures 3 and 4), the system master key configured to protect each of the respective domain master keys of each of the plurality of categories (see K0 and K1 in figure 3). Because of this encryption arrangement, each key must implicitly be decrypted before use.
Asano does not disclose the procedure upon startup of the device or the decrypting of the system master key.
Devol disclose a security system in which a symmetric processor key (the binding key) is loaded to the processor (see column 14, lines 43-55), which is used to encrypt and decrypt the system master key (“the decrypted symmetric key,” which corresponds to the root key in Asano). This is triggered by the receipt of a password, 
Devol further notes that this arrangement helps stop data from falling in the wrong hands (see column 2, line 66 to column 3, line 8).
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Asano by incorporating the security system of Devol, to stop data from falling in the wrong hands.
Asano in view of Devol also does not disclose the destroying of an unencrypted domain master key after the one or more file encryption keys are decrypted.
Sabet-Sharghi discloses a secure software system in which a media key is decrypted to produce a media unique key, which is then used to create other keys, after which the unique media key is deleted. Sabet-Sharghi further states that makes the key available, but encrypted for security purposes (see column 15, lines 12-45).
Therefore it would have been obvious to one of ordinary skill in the art to have further modified the teachings of Asano and Devol to destroy an unencrypted master key after it is used to decrypt other keys, as per Sabet-Sharghi, to make it available, but encrypted for security purposes.
Regarding claim 2, Asano discloses categories that are based on operational needs and usability (see Figure 23, for example, where there is a category dedicated to playback devices).
Regarding claim 3, many of the encrypted data files may be stored in partitions that are one or a group of removable devices (see figure 3 and column 19, lines 8-36).

Regarding claim 9, Asano discloses a device comprising: a processor and a memory, the processor configured to: control access to encrypted data files (see column 17, lines 20-23), stored at the memory (may be memory fixedly disposed in a device, see column 19, lines 8-17), the encrypted data files (encrypted via content keys) categorized according to a plurality of categories (see figure 23 and column 32, line 4 to column 33, line 26), each encrypted data file encrypted using one or more respective file encryption keys, each respective file encryption key in a category encrypted using a respective category key respective to the category, the respective category key encrypted using a respective domain master key respective to the category (see column 22, lines 40-51), the respective domain master key available using a system master key (a root key, see column 20, lines 27-60 and figures 3 and 4), the system master key configured to protect each of the respective domain master keys of each of the plurality of categories (see K0 and K1 in figure 3).
Asano does not disclose the procedure upon startup of the device or the decrypting of the system master key.
Devol discloses a security system in which a symmetric processor key (the binding key) is loaded to the processor (see column 14, lines 43-55), which is used to encrypt and decrypt the system master key (“the decrypted symmetric key,” which corresponds to the root key in Asano). This is triggered by the receipt of a password, 
Devol further notes that this arrangement helps stop data from falling in the wrong hands (see column 2, line 66 to column 3, line 8).
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Asano by incorporating the security system of Devol, to stop data from falling in the wrong hands.
Asano in view of Devol also does not disclose the destroying of an unencrypted domain master key after the one or more file encryption keys are decrypted.
Sabet-Sharghi discloses a secure software system in which a media key is decrypted to produce a media unique key, which is then used to create other keys, after which the unique media key is deleted. Sabet-Sharghi further states that makes the key available, but encrypted for security purposes (see column 15, lines 12-45).
Therefore it would have been obvious to one of ordinary skill in the art to have further modified the teachings of Asano and Devol to destroy an unencrypted master key after it is used to decrypt other keys, as per Sabet-Sharghi, to make it available, but encrypted for security purposes.
Regarding claim 22, the system master key is encrypted during the power-down state (as evidenced by the need to decrypt it upon bootup); additionally, Asano in view of Devol do not disclose the destruction of the decrypted key prior to shutdown.
Regarding claim 13, Asano discloses a non-transitory computer medium storing a computer program code wherein execution of the computer program is for: controlling access to encrypted data files (see column 17, lines 20-23), stored at a memory of a 
Asano does not disclose the procedure upon startup of the device or the decrypting of the system master key.
Devol discloses a security system in which a symmetric processor key (the binding key) is loaded to the processor (see column 14, lines 43-55), which is used to encrypt and decrypt the system master key (“the decrypted symmetric key,” which corresponds to the root key in Asano). This is triggered by the receipt of a password, either via the wireless transceiver (see column 14, lines 27-42), or via direct user password input upon startup (see column 5, lines 20-48).
Devol further notes that this arrangement helps stop data from falling in the wrong hands (see column 2, line 66 to column 3, line 8).
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Asano by incorporating the security system of Devol, to stop data from falling in the wrong hands.

Sabet-Sharghi discloses a secure software system in which a media key is decrypted to produce a media unique key, which is then used to create other keys, after which the unique media key is deleted. Sabet-Sharghi further states that makes the key available, but encrypted for security purposes (see column 15, lines 12-45).
Therefore it would have been obvious to one of ordinary skill in the art to have further modified the teachings of Asano and Devol to destroy an unencrypted master key after it is used to decrypt other keys, as per Sabet-Sharghi, to make it available, but encrypted for security purposes.
Regarding claim 14, Asano discloses categories that are based on operational needs and usability (see Figure 23, for example, where there is a category dedicated to playback devices).
Regarding claim 15, many of the encrypted data files may be stored in partitions that are one or a group of removable devices (see figure 3 and column 19, lines 8-36).
Regarding claim 23, the system master key is encrypted during the power-down state (as evidenced by the need to decrypt it upon bootup); additionally, Asano in view of Devol do not disclose the destruction of the decrypted key prior to shutdown.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Devol further in view of Sabet-Sharghi as applied to claims 1, 9, and 13 above, and yet further in view of U.S. Patent No. 6,405,309 to Cheng et al. (hereinafter Cheng).

Cheng discloses the use of a startup folder that can contain programs and shortcuts that starts every program and shortcut in the folder upon the booting up of the operating system (which is triggered by the device being turned on), and may include files that have to be decrypted for security (see column 11, line 49 to column 12, line 23). It is well-known in the art the bootup procedures are necessary to operating system startup.
Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Asano, Devol, and Sabet-Sharghi by using the startup folder of Cheng, to effect an operating system startup.

Claims 5-8, 11, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asano in view of Devol further in view of Sabet-Sharghi as applied to claims 1, 9, and 13 above, and yet further in view of U.S. Patent No. 7,814,554 to Ragner (hereinafter Ragner).
Regarding claim 5, 11, and 17, Asano in view of Devol further in view of Sabet-Sharghi discloses that categories are accessible after the receipt of a password at the input device, including the use of a domain keys for all intermediate folders.

Ragner discloses the use of operational folders (see, generally, column 47, line 60 to column 57, line 41), and points out that the arrangement is to “insure [sic] that their software does not have any problem operating with the folder security controller.” (see column 47, lines 64-67).
Therefore it would have been obvious to one of ordinary skill in the art to implement the invention of Asano, Devol, and Sabet-Sharghi using the operational folder arrangement of Ragner, to ensure that their software does not have any problem operating with the folder security controller.
Regarding claims 6-8, 12, and 18-20, Asano in view of Devol disclose that categories are accessible after the receipt of a password at the input device, including the use of a domain keys for all intermediate folders.
Asano in view of Devol further in view of Sabet-Sharghi does not explicitly recite a locked folder that is decrypted using a file encryption key that is destroyed when the criteria are no longer met.
Ragner discloses a time-dependent mode for folders, such access to files in a folder are granted for a predetermined amount of time. It would be obvious to one of ordinary skill in the art to destroy the supporting structures, such as file encryption keys, upon expiration as they are no longer needed. This would make it possible to allow modifications on a transactional basis (see column 51, line 66 to column 52, line 9).


Response to Arguments

Applicant’s arguments, see Remarks, filed 16 December 2020, with respect to the rejections of claims 1-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Sabet-Sharghi.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992